958 A.2d 155 (2008)
289 Conn. 920
Daniel WILLIAMS
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided September 16, 2008.
Deborah G. Stevenson, special public defender, in support of the petition.
Jessica A. Probolus, special deputy assistant state's attorney, in opposition.
The petitioner Daniel Williams' petition for certification for appeal from the Appellate Court, 107 Conn.App. 905, 945 A.2d 1072 (2008), is denied.
VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.